Name: Commission Regulation (EU) NoÃ 780/2010 of 2Ã September 2010 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (ThÃ ¼ringer Leberwurst (PGI))
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  Europe;  marketing;  agricultural structures and production
 Date Published: nan

 3.9.2010 EN Official Journal of the European Union L 233/19 COMMISSION REGULATION (EU) No 780/2010 of 2 September 2010 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (ThÃ ¼ringer Leberwurst (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) The Commission has examined Germanys application for approval, pursuant to the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006 of an amendment to details of the specification for the protected geographical indication ThÃ ¼ringer Leberwurst, registered by Commission Regulation (EC) No 2400/96 (2) as amended by Regulation (EC) No 2206/2003 (3). (2) The purpose of the application is to amend the specification by making the use of natural casing compulsory and by extending the forms of packaging, in particular to allow the use of plastic jars, but not artificial casing. This is more in line with market realities and consumer preferences and makes it possible to unlock existing market potential. (3) The Commission has examined the amendments in question and concluded that they are justified. Since these are minor amendments, the Commission may approve them without using the procedure set out in Articles 6 and 7 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification for the protected geographical indication ThÃ ¼ringer Leberwurst, as set out in accordance with Annex I, are approved. Article 2 The updated Single Document is set out in Annex II. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 327, 18.12.1996, p. 11. (3) OJ L 330, 18.12.2003, p. 13. ANNEX I The specification for the protected geographical indication ThÃ ¼ringer Leberwurst is amended as follows: in point 4.2. Description, the last sentence of the first paragraph is replaced by the following: The sausage is filled in natural casing, such as pork chitterlings, bladder or beef rounds, or as a preserve in glass jars or other containers, with the exception of artificial casing. ANNEX II SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs THÃ RINGER LEBERWURST EC No: DE-PGI-0105-0222-02.02.2009 PGI ( X ) PDO ( ) 1. Name ThÃ ¼ringer Leberwurst 2. Member State or third country Germany 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.2. Meat products 3.2. Description of the product to which the name in (1) applies This is a liver sausage of a home-made nature with a spicy taste sold fresh or preserved. Its main ingredient is fresh liver. The fatty tissue consists of derinded bacon and belly. The sausage is filled in natural casing, such as pork chitterlings, bladder or beef rounds, or as a preserve in glass jars or other containers, with the exception of artificial casing. Composition: pigmeat, pigs liver, nitrate pickling salt, braised onion, spice mix (in particular ground pepper and Thuringian marjoram), smoke. 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the identified geographical area The entire production process takes place in the geographical area specified. 3.6. Specific rules concerning slicing, grating, packaging, etc.  3.7. Specific rules concerning labelling  4. Concise definition of the geographical area Thuringia 5. Link with the geographical area 5.1. Specificity of the geographical area ThÃ ¼ringer Leberwurst has a tradition in Thuringia going back centuries. It is probably as old as the butchery trade itself in Thuringia. Even today it is still made at the very popular slaughter festivals in the region and eaten fresh from the sausage pot. It is part of the range offered by almost every Thuringian meat and sausage producer. The provenance of the name has been retained because in the former GDR it was used only as a genuine indication of geographical origin. 5.2. Specificity of the product Thuringian sausages, which have included ThÃ ¼ringer Leberwurst since time immemorial, have had a good reputation in Germany and beyond for over 200 years. ThÃ ¼ringer Leberwurst is among the most popular sausages in Thuringia. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The reputation of ThÃ ¼ringer Leberwurst is based on the skill and experience of Thuringian butchers and recipes which have been handed down from generation to generation. Reference to the publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) Markenblatt Vol. 20 of 16.5.2008, Part 7a-bb, p. 33363 http://register.dpma.de/DPMAregister/geo/detail.pdfdownload/148